UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                 )
ANTONIO COLBERT,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
               v.                                )                  Civil Action No. 11-503 (JDB)
                                                 )
HARRIS TEETER, INC.,                             )
                                                 )
       Defendant.                                )
                                                 )

                                       MEMORANDUM

       Plaintiff filed this action in Superior Court against defendant Harris Teeter, Inc.,

complaining that his attempt to eat dinner at defendant’s establishment was interrupted by

security personnel who harassed him. Defendant removed the case and has now moved to

dismiss for failure to state a claim upon which relief can be granted under Federal Rule of Civil

Procedure 12(b)(6) and has alternatively moved for judgment on the pleadings under Federal

Rule of Civil Procedure 12(c). See Mot. to Dismiss or, in the Alternative, for J. on the Pleadings,

ECF No. 4. The Court ordered plaintiff to respond to defendant’s motion on or before May 9,

2011 and warned plaintiff that failure to timely respond could result in defendant’s motion being

granted as conceded. Order, ECF No. 5. To date, plaintiff has not filed any response. The Court

will therefore grant the motion to dismiss as conceded and dismiss this case. A separate order

consistent with this Memorandum shall issue this date.

                                                                     /s/
                                                                     JOHN D. BATES
DATE: May 18, 2011                                                   United States District Judge